Case: 1:20-cv-03780 Document #: 14 Filed: 11/04/20 Page 1 of 2 PagelD #:35

AO 440 (Rev, 05/00) Summons in a Civil Action

 

UNIT T COURT

 

 

 

 

S SUMMONS IN A CIMIL CASE

 

 

 

 

 

 

 

 

 

ANTHONY J. LASORSO

CASE NUMBER: 1:20-cv-03780

Vv. GNED JUDGE: .
ASSI Hon. Sara L. Ellis

MAGISTRATE JUDGE: Hon. Heather M. McShain

TO: (Name and address of Defendant)

ASSET MEDIATION MANAGEMENT
C/O REGISTERED AGENT

LEGALINC CORPORATE SERVICES INC.
10601 CLARENCE DRIVE #250

FRISCO, TX 75033

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

Mohammed O. Badwan

Sulaiman Law Group, Ltd.

2500 South Highland Ave., Suite 200
Lombard, Illinois 60148

5 gon . 2 :
an answer to the complaint which is herewith served upon you, } days after service of this

summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.

 

October 23, 2020

 

 

(By) DEPUTY CLERK DATE

 

 
Case: 1:20-cv-03780 Document #: 14 Filed: 11/04/20 Page 2 of 2 PagelD #:36

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 1:20-cv-03780

PROOF OF SERVICE
(Fhis section should not be filed with the court ualess required by Fed. R. Civ, P. 4 (0)

This summons tor (name of individual and title, if anv) ASSET MEDIATION MANAGEMENT was received by me
on (date) Oct 27, 2020, 12:26 pm.

 

|_| [personally served the summons on the individual at (place) on (date)

por
-_ i left the summons at the individuat’s residence or usual place of abode with (nevne) a
person of suitable age and discretion who resides there, on (date) , and mailed a copy
to the individual's last known address; or

ravi
es

T served the summons on (name of individual) KATE MAST , who is designated by Jaw to accept service of
process on behalf of (name of organization} LEGALINC COPORATE SERVICES INC,, THE REGISTERED
AGENT FOR ASSET MEDIATION MANAGEMENT on (date) Wed, Oct 28, 2020 ; or

 

 

| | T returned the summons unexecuted because: ‘Of
[| Other: or
My fees are $ for travel and $ for services, for a total of $ $6.00.

1 declare under penalty of perjury that this information is true.

Date: 10/29/2020

 

on sausen

Server's signature

Joshua Jordan - Process Server

 

Printed name and title

1910 Pacific Avenue, Suite 16700, Dallas, TX 75201

 

Server's address

Additional information regarding attempted service, etc.:

1) Successful Attempt: Oct 28, 2020, 10:58 am at 10601 CLARENCE DR., #250, FRISCO, TX 75033 received by ASSET
MEDIATION MANAGEMENT C/O REGISTERED AGENT, LEGALINC COPORATE SERVICES INC..

Served Kate Mast, the executive assistant

DELIVERED TO THE ABOVE-NAMED WAS A ALIAS SUMMONS IN A CIVIL CASE AND COMPLAINT.

 
